                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


DIARBRO L. WILLIAMS,
              Plaintiff,
      v.                                           Case No. 20-cv-504-pp
SGT. HEASTHAVEN,
and NURSE MICHELLE,
              Defendants.


       ORDER SETTING DEADLINE FOR PLAINTIFF TO RESPOND TO
          DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


      Diarbro L. Williams, who is representing himself, filed a complaint under

42 U.S.C. §1983. On July 22, 2021, the defendants filed motions for summary

judgment. Dkt. Nos. 75, 81. Under Civil Local Rule 56(b)(2) (E.D. Wis.), the

plaintiff’s response materials are due within thirty days of service of the

motions—by August 23, 2021. This means that he must file those materials in

time for the court to receive them by August 23, 2021.

      The plaintiff must respond to each of the defendants’ proposed findings

of fact (Dkt. Nos. 79, 82), either by agreeing with the proposed fact or

explaining why he disagrees with the proposed fact. If the plaintiff does not

either agree or disagree with a proposed fact, the court will assume that he

agrees with that proposed fact. The plaintiff must support every disagreement

with a proposed fact by citing to evidence. He can do that by relying on

documents that he attaches to his response or by telling the court his version

of what happened in an affidavit or an unsworn declaration under 28 U.S.C.



                                         1
           Case 2:20-cv-00504-PP Filed 07/23/21 Page 1 of 2 Document 87
§1746.1 An unsworn declaration is a way for a party to tell his side of the story

while declaring to the court that everything in the declaration is true and

correct. The plaintiff also must respond to the legal arguments in the

defendants’ briefs (Dkt. Nos. 76, 83) by explaining why he disagrees with those

arguments.

      If the court has not received the plaintiff’s written response in opposition

to the defendants’ summary judgment motions by August 23, 2021, the court

has the authority to treat the defendants’ motions as unopposed, accept all

facts asserted by the defendants as undisputed and decide the motions based

only on the arguments in the defendants’ briefs, without any input from the

plaintiff. That means that the court likely will grant the defendants’ motions

and dismiss the case.

      The court ORDERS that if, by the end of the day on August 23, 2021,

the court has not received either the plaintiff’s response to the defendants’

motions for summary judgment or an explanation for why he cannot timely file

a response, the court will treat the defendants’ motions as unopposed, that is,

without considering a response from the plaintiff.

      Dated in Milwaukee, Wisconsin this 23rd day of July, 2021.

                                BY THE COURT:


                                _________________________________________
                                HON. PAMELA PEPPER
                                Chief United States District Judge

      1  At the bottom of his declaration the plaintiff should state: “I declare
under penalty of perjury that the foregoing is true and correct. Executed on
[date]. [Signature].” 28 U.S.C. §1746(2).


                                         2
          Case 2:20-cv-00504-PP Filed 07/23/21 Page 2 of 2 Document 87
